Henderson, Judge,
delivered the opinion of the Court:
The motion to dismiss, should not prevail 5 because the bill states, that upon the sale to Defendants, a support for the Complainant was left in their hands, being deducted *70from tlie value of the land for that purpose. It is there-^01’0 a trust raised upon a valuable consideration for the benefit of Complainant, who stands not as a mere vo-|jUt one having a claim upon the devisee for support. Not that we believe a consideration necessary in the transfer of an Equity, but only necessary to raise an Equity ; and when once raised, to be transferred like all other rights, upon legal evidence of the will of the owner to make the transfer. It is therefore unnecessary to decide the question, whether the devise of the Complainant’s-maintenance was a charge upon the land.